DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 4-6, and 10 are allowable. The restriction requirement of inventions, as set forth in the Office action mailed on 14 October 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 14 October 2021 is fully withdrawn.  Claims 7-9, directed to a substrate cleaning method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please amend claim 9.

Regarding claim 9, line 1 of claim 9 is amended to claim, “The  

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1 and 7, claiming a substrate cleaning apparatus and method of cleaning a substrate thereof, configured to clean a surface of a substrate having a circular shape by bringing a cleaning member into contact with the surface of the substrate and rotating the substrate and the cleaning member relatively, the substrate cleaning apparatus comprising: a driving device configured to move the cleaning member to be brought into contact with the surface of the substrate; and a spin chuck configured to rotate the substrate, wherein an entire area of a top surface of the cleaning member comes into contact with the surface of the substrate, and wherein a contact region between the cleaning member and the surface of the substrate has a shape that is widened radially from a center side of the substrate toward a peripheral side thereof.
The closest prior art of record is that of U.S. Patent Application Publication No. 20160099156 to Yamaguchi et al. (Yamaguchi).  Yamaguchi teaches a substrate cleaning apparatus configured to clean a surface of a substrate having a circular shape by bringing a cleaning member into contact with the surface of the substrate and rotating the substrate and the cleaning member relatively, the substrate cleaning apparatus comprising: a driving device configured to move the cleaning member to be brought into contact with the surface of the substrate; and a spin chuck configured to rotate the substrate.  Yamaguchi does not teach wherein an entire area of a top surface of the cleaning member comes into contact with the surface of the substrate and a contact region between the cleaning member and the surface of the substrate has a shape that is widened radially from a center side of the substrate toward a peripheral side thereof (emphasis added).
The advantage of the current invention over that of Yamaguchi is ultimately the combination of an entire area of a top surface of the cleaning member coming into contact with a surface of the substrate and wherein the contact region has a radially widened shape thereof.  This combination allows for a more consistent and precisely uniform processing of the substrate due to the spin cleaning nature of the manner of cleaning being performed along with the variable processing speeds inherently thereof from the center of the substrate to the peripheral portion thereof, wherein one of ordinary skill realizes that spin processing of circular substrates with circular cleaning members (as in the prior art to Yamaguchi) inherently creates non-uniform processing and this invention better resolves that problem thereof. 
Since claim 1 and 7 are allowed, claims 2, 4-6, and 8-10 which are depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711